IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-14-00205-CR

CHRISTOPHER JASON HALL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 220th District Court
                               Bosque County, Texas
                         Trial Court No. 06-11-14071 BCCR


                                         ORDER


       The State’s brief in this appeal was originally due on March 30, 2015. The State

has requested and been granted two extensions of time to file its brief. It has now filed

a third motion for extension of time to file its brief.

       The State’s motion is denied. Its brief is ORDERED to be filed no later than 5:00

p.m. on August 20, 2015.




                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 30, 2015




Hall v. State                          Page 2